      Case 4:20-cv-01841 Document 6 Filed on 06/04/20 in TXSD Page 1 of 3
                                                                               United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      June 04, 2020
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

                                           §
IN RE NGL MARINE, LLC, AS                  §     CIVIL ACTION NO. 4:20-CV-01841
OWNER OF THE BARGE NGL 3044                §
                                           §

                                         ORDER

       Petitioner NGL Marine, LLC (“NGL Marine”) has filed a Complaint for

Limitation or Exoneration of Liability and moved for the issuance of an initial order and

monition. See Dkts. 1–2. After reviewing the filed documents, the Court sua sponte

transfers this case to the Corpus Christi Division of the Southern District of Texas

pursuant to 28 U.S.C. § 1404(a).

                                    BACKGROUND

       In the Complaint, NGL Marine alleges that the personal injury underlying this

limitation proceeding occurred on “May 21, 2019, while the barge NGL 3044 was

discharging cargo at Valero West Dock, located at the Port of Corpus Christi, Texas.”

Dkt. 1 at 2. According to NGL Marine, Ralph Wayne White, a tankerman, claimed to

have tripped over a mooring line and suffered injuries. Based on those injuries, “[o]n

May 4, 2020, tankerman White filed an Original Petition in the County Court at Law No.

3 in Nueces County, TX, titled White v. NGL Marine, LLC Cause No. 2020CCV-60674-

3, against Petitioner claiming damages as a result of the alleged incident.” Id.
      Case 4:20-cv-01841 Document 6 Filed on 06/04/20 in TXSD Page 2 of 3



                                         ANALYSIS

       “Change of venue in admiralty cases, like in ordinary civil actions, is governed by

28 U.S.C. § 1404(a).” Miller v. Jantran, Inc., No. CIV.A. 11-2544, 2012 WL 2088650,

at *1 (E.D. La. June 8, 2012). Section 1404(a) allows a district court to transfer a civil

action “for the convenience of parties and witnesses, in the interest of justice . . . to any

other district or division where it might have been brought.” 28 U.S.C. § 1404(a).

“Under the transfer statute, a district court may transfer a case upon a motion or sua

sponte.” Caldwell v. Palmetto State Sav. Bank, 811 F.2d 916, 919 (5th Cir.1987).

       In deciding whether to transfer a case under Section 1404(a), district courts

analyze both public and private factors relating to the convenience of parties and

witnesses as well as the interests of particular venues in hearing the case.

       The private factors include: 1) the relative ease of access to sources of proof; 2)
       the availability of compulsory process to secure the attendance of witnesses; 3)
       the cost of attendance for willing witnesses; and 4) all other practical problems
       that make trial of a case easy, expeditious, and inexpensive. The public factors
       include: 1) the administrative difficulties flowing from court congestion; 2) the
       local interest in having localized interests decided at home; 3) the familiarity of
       the forum with the law that will govern the case; and 4) the avoidance of
       unnecessary problems of conflict of laws or in the application of foreign law.

Hillestad v. LLOG Expl. Co., LLC, No. 3:17-CV-00341, 2018 WL 4938708, at *2 (S.D. Tex.

Sept. 20, 2018) (citations omitted). In the end, a venue transfer under Section 1404(a) is

committed to the sound discretion of the district court. See Jarvis Christian Coll. v.

Exxon Corp., 845 F.2d 523, 528 (5th Cir. 1988).

       In my view, the private and public factors here unquestionably favor a transfer to

the Corpus Christi Division. The claim underlying this suit occurred in Corpus Christi,

and the related state court lawsuit is pending in Nueces County, which is located in the
                                               2
      Case 4:20-cv-01841 Document 6 Filed on 06/04/20 in TXSD Page 3 of 3



Corpus Christi Division.      This “suggests that the local interest in having localized

interests decided at home—as well as, to a lesser extent, the factors addressing the

relative ease of access to sources of proof and the cost of willing witnesses’ attendance-

favor transfer to the [Corpus Christi] Division.” Franklin v. GMAC Mortg., No. 3:13-

CV-1680-D, 2013 WL 2367791, at *2 (N.D. Tex. May 30, 2013). No Section 1404(a)

factor appears to actually favor maintaining this case in the Houston Division. Indeed,

NGL Marine has not alleged any facts suggesting that any, much less a substantial part,

of the events or omissions giving rise to this suit occurred in, or that the property at issue

in this action is situated in, the Houston Division.

                                      CONCLUSION

       The Corpus Christi Division is clearly a more convenient venue for this matter,

and this case should be transferred to the Corpus Christi Division of the Southern District

of Texas pursuant to 28 U.S.C. § 1404(a).

       SIGNED at Houston, Texas, this 4th day of June, 2020.


                                               ___________________________________
                                               GEORGE C. HANKS, JR.
                                               UNITED STATES DISTRICT JUDGE




                                              3
